COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Mashauna Lewis v. Camillo A-1 Property Owner LLC

Appellate case number:       01-18-00989-CV

Trial court case number:     18-CCV-062520

Trial court:                 County Civil Court at Law No. 1 of Fort Bend County

        Appellant, Mashauna Lewis, filed a pro se notice of appeal on November 2, 2018,
in the trial court from the September 26, 2018 final judgment in this forcible
detainer/eviction action. The Clerk of this Court’s November 15, 2018 notice requested
that an indigent clerk’s record be filed because appellant filed a Statement of Inability to
Afford Payment of Court Costs or an Appeal Bond (“Statement”) on November 2, 2018.
On November 20, 2018, the county clerk filed a clerk’s record containing appellant’s
Statement, filed on November 2, 2018, but no trial court’s order denying it.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, the Court ORDERS the court reporter to file the
reporter’s record within 20 days of this Order, at no cost to appellant.
        Because appellant is proceeding pro se, the Court ORDERS the district clerk to
mail the clerk’s record and reporter’s record to the appellant, at no cost to appellant, within
25 days of the date of this order, and shall certify the delivery date within 30 days of the
date of this order.

      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley___
                   x Acting individually           Acting for the Court
Date: __November 27, 2018___